Title: To George Washington from George Digges, 5 January 1787
From: Digges, George
To: Washington, George



Dear Sir
Annapolis Jany 5. 1787

Mr Gilliss Polk (who is now here) & lives at Salisbury in Somerset County will Immediately upon his return home have the plank sawed agreable to your directions & also will forward it by the first Oppertunity—Our Senate have rejected the Money Bill & this day we expect a Message from them given their reasons. We have done little or no Public Business nor doe I believe we shall as there seems to be a Party for breaking up at all events next Week with Compts to Mrs Washington & family am Dear Sir with great Respect Yr Most Ob. Sevt

Geo. Digges


N.B. I did not get yr Letter till after the post left Town & Mr Powell the bearer of this has promised to forward it.

